Citation Nr: 0948683	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran's reports of discharge reflect that she served 
active duty for training from September 1979 to January 1980, 
and on active duty from March 1983 to July 1987.  These 
documents reflect that she had three years active service 
prior to March 1983, but the dates of this duty have not been 
confirmed.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a bilateral foot 
disability.  She avers that she was treated for foot pain 
during basic training, and that she was allowed to wear 
tennis shoes.  She avers that her foot problems have 
continued unabated since that time.  

This case was remanded in June 2006 to obtain the Veteran's 
service treatment records.  Multiple attempts were made to 
obtain these records.  The only service treatment records 
present in the claims folder are her reports of medical 
examination at entrance to active service in 1980, and at her 
discharge from active service, in 1987.  While the RO 
notified the Veteran in an August 2009 supplemental statement 
of the case that certain requested records, those requested 
from Lackland Air Force Base, could not be obtained, the RO 
has not certified that the Veteran's service medical records, 
as a whole, are unavailable.  The RO has not provide proper 
notice to the Veteran under the provisions of 38 C.F.R. § 
3.159(e) (2009).  

The Veteran has submitted copies of medical records and of 
lay witnesses' statements.  Most, but not all, of these 
records were previously of record prior to the August 2009 
supplemental statement of the case.  Specifically, a 
prescription, dated in October 2001, reflects that the 
Veteran had a magnetic resonance imaging (MRI) test ordered, 
and gives information concerning her health insurance 
provider.  The Veteran did not waive RO review of this 
evidence.  Remand is required to give the RO opportunity to 
review this evidence.  See 38 C.F.R. § 20.1304 (2009).

In addition, the Board observes that the record contains the 
sworn statements of her witnesses dated in 2002, 2004, and 
2005.  These statements, in aggregate, attest the witnesses 
knew the Veteran all her life, kept in correspondence with 
her during her active service, knew her when she returned 
from active service, and had continued their relationship 
with her to the present.  These witnesses testified that the 
Veteran told them about her foot condition throughout her 7-
1/2 years of active service and that, since that time, they 
have observed her to continue to have difficulty with her 
feet.  This difficulty is described as swelling and an 
infection in her left foot (described by one witness as 
having puss visible), soaking and rubbing her feet, changing 
her footwear to get comfort or going barefoot, and taking 
leave from work to elevate her feet.  Both witnesses attested 
to her receiving medical treatment after her discharge from 
active service, and one witness stated she drove the Veteran 
to her doctor's appointments.  These statements, with the 
Veteran's own statements describing her foot problems and 
pain occurring during active service and continuing to the 
present constitute lay evidence that may establish both the 
existence of a condition during service and post-service 
continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009). 

Moreover, the Veteran filed her claim for bilateral foot 
disability in September 2001.  Private medical treatment 
records obtained in the initial development of her claim show 
that, in October 2001, she reported pain in her left 5th toe 
and right ankle.  She was observed to manifest a small corn 
as well as a bursa on the left 5th toe.  Results of x-rays 
then taken were reported to reveal a small bony spur on the 
left 5th toe, but no ankle abnormalities.  The entry shows 
that the corn was debrided and the joint injected with 
Lidocaine and Dexamethasone.  A foot x-ray present in the 
claims file is dated in March 2002.  

In a VA examination conducted in July 2009, the examiner 
stated that a foot disability could not be found and, 
therefore, an opinion as to its etiology could not be made.  
The examiner noted that the Veteran reported right ankle pain 
and foot problems, and described her foot problems as 
requiring her to cut out the lateral toe side of any shoes 
that she purchased.  However, the examiner observed that the 
Veteran walked normally, putting weight equally on both feet.  
The feet appeared normal, including the soles of the feet.  
The examiner noted that the feet were not flat and 
demonstrated only a decreased arch.  However, no clinical 
tests were conducted.

The examiner stated that the claims file had been reviewed 
and observed that there was no history of treatment for any 
foot disorder including orthotics, and that the examinations 
at entrance to and exit from active service did not document 
any foot disorder.  However, the examiner did not discuss the 
private medical records in the claims folder.  In particular, 
the examiner did not discuss the 2001 entry showing findings 
of a corn and bursa, or the clinical findings of a spur in 
the left 5th toe.  Nor did the examiner discuss the 2002 
x-ray of record.

This examination is therefore inadequate for the purposes of 
adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Moreover, the Board is mindful of the holding in 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the 
requirement that a current disability exist is satisfied if 
the claimant had a disability at the time her claim for VA 
disability compensation was filed or during the pendency of 
the claim.

Accordingly, the case is remanded for the following actions:

1.  The RO must verify all periods of the 
Veteran's military service.


2.  The RO must exhaust all efforts to 
obtain the Veteran's service treatment 
records from all periods of military 
service.  In particular, the RO must 
follow up with the National Personnel 
Records Center as indicated by the 
response received in June 2009 from HQ 
ARPC/DPSD1.  The RO must perform all 
follow up indicated, document negative 
responses, and refer to the service 
department for assistance where 
necessary.  The RO must ask the Veteran 
to submit any an all copies of her 
service medical records that she may 
have.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

3.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
bilateral foot disability, found.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, as well as the Veteran's 
statements and other lay statements in 
the claims file, the examiner must state 
whether any foot disorder found is 
related to the Veteran's military 
service.  The examiner must also provide 
an opinion as to whether the findings of 
bony spur, corn, and bursa on the left 
5th toe found in October 2001, is related 
to the Veteran's military service.  A 
complete rationale must 


be provided for all opinions expressed.  
If the requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that 
it is her responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a bilateral foot disability with 
application of all appropriate laws and 
regulations, including appropriate 
consideration of lay witness statements 
- particularly in the absence of the 
Veteran's entire or partial service 
medical records, and consideration of any 
additional information obtained as a 
result of this remand.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran, and she must 
be provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

